Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered.
Information Disclosure Statement
The information disclosure statement filed 5/10/21 has been considered.
    Examiner’s Comments
It is noted that applicant cancelled claims 1-28 in this application and presented a new set of claims.  This new set was listed as claims 1-29.  This numbering of the new set of claims is incorrect and should have been presented as claims 29-57.  However since these claims are being allowed, and would be numbered as claims 1-29, the Examiner will maintain this numbering. 
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 

These references taken alone of in obvious combination however do not teach the claimed device as provided in claim 1 that comprises in combination a memory along with one or more processors that are configured to obtain the number of channels specified in a first layer of the bitstream, obtain a corresponding first set of channels in the first layer that includes temporally encoded representation of a decorrelated representation of the first set of ambisonic coefficients of the first layer; decode the temporally encoded representation of the decorrelated representation of the first set of ambisonic coefficients to generate a decoded decorrelated representation of the first set of ambisonic coefficients; perform an inverse phase-based transform on the decoded decorrelated representation to recorrelate this representation to generate a reconstructed representation of the set of ambisonic coefficients and to render loudspeaker feeds based on the reconstructed representation of the ambisonic . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        2/4/21